Andrews, Judge,
concurring specially.
I concur in the judgment because there was no error in the trial court’s failure to charge the law of circumstantial evidence.
In Mims v. State, 264 Ga. 271 (443 SE2d 845) (1994), the Supreme Court reiterated the bright-line rule from Robinson v. State, 261 Ga. 698 (410 SE2d 116) (1991), with regard to the trial court’s duty to charge the jury regarding circumstantial evidence. That rule is that “where the state’s case depends, in whole or in part, on circumstantial evidence, a charge on the law of circumstantial evidence must be given on request. This rule will apply whether or not the jury is authorized to find that the direct evidence presented by witness testimony has been impeached.” (Emphasis supplied.) Robinson, supra at 699-700.
The Supreme Court’s analysis in Mims recognized the difficulty of determining whether the evidence a jury will consider in reaching its verdict will be direct or circumstantial. Mims stressed the importance of the Robinson bright-line test in that it eliminated the speculative procedure of evaluating the significance of the circumstantial evidence to the case.
Here, we are faced with the applicability of the Robinson bright-line test in a case which the defendant argues depends wholly on circumstantial evidence and in which no charge on circumstantial evidence was requested. Compare Barner v. State, 263 Ga. 365 (1) (434 SE2d 484) (1993). Robinson and its progeny have obviated the need for discerning whether the case depends in whole or in part on circumstantial evidence and mandate that in cases which contain circumstantial evidence, upon request, the OCGA § 24-4-6 charge must be given. Conversely, there is no requirement that the charge be given absent a request.
As Mims demonstrated, Robinson intended to eliminate the analysis of whether a case depends in whole or in part on circumstantial evidence. This analysis was eliminated because it is fraught with difficulties. Because of the complexity of determining when a case depends on circumstantial evidence, Robinson’s bright-line rule applies even in a case which is wholly dependent on circumstantial evidence.
Prior to Robinson, the law was that “[a] trial judge, even in the absence of a request, must charge the jury on the law set forth in [OCGA § 24-4-6] in those cases which are wholly dependent on circumstantial evidence.” (Emphasis supplied.) Henderson v. State, 200 Ga. App. 200, 201 (2) (407 SE2d 448) (1991). Because Robinson eliminated the analysis of determining which cases are “wholly dependent” on circumstantial evidence, that rule is no longer applicable. By elimi*878nating the procedure of evaluating whether cases depend in whole or in part on circumstantial evidence, Robinson implicitly overruled the cases based on this distinction. See Gentry v. State, 208 Ga. 370 (2) (66 SE2d 913) (1951); Campbell v. State, 202 Ga. 705 (3) (44 SE2d 903) (1947); Germany v. State, 235 Ga. 836 (2) (221 SE2d 817) (1976); Stoker v. State, 177 Ga. App. 94 (1) (338 SE2d 525) (1985). To the extent that post-Robinson cases continue to recognize this distinction, they too should be overruled. See McChargue v. State, 209 Ga. App. 612, 613 (434 SE2d 153) (1993).
I am authorized to state that Judge Johnson and Judge Smith join in this special concurrence.